           Case 2:20-cv-00778-RFB-DJA Document 1 Filed 04/30/20 Page 1 of 3



1

2
      MICHAEL P. LOWRY, ESQ.
3     Nevada Bar No. 10666
      E-mail: Michael.Lowry@wilsonelser.com
4     JONATHAN C. PATTILLO, ESQ.
      Nevada Bar No. 13929
5     E-mail: Jonathan.Pattillo@wilsonelser.com
      300 South 4th Street, 11th Floor
6     Las Vegas, NV 89101-6014
      Tel: 702.727.1400/Fax: 702.727.1401
7     Attorneys for Keolis Transit Services, LLC
8
                                     UNITED STATES DISTRICT COURT
9
                                            DISTRICT OF NEVADA
10
      ERIC TAYLOR, individually                                  Case No.: 2:20-cv-778
11
                               Plaintiff,
12                                                               Keolis Transit Services, LLC’s Petition
          vs.                                                    for Removal
13
      LOYD GRANDT, an individual; KEOLIS TRANSIT
14    SERVICES, LLC., a foreign corporation; DOES 1
      through 20; ROE CORPORATIONS 1 through 10
15    AND ROE LIMITED LIABILITY COMPANIES 1
      though 10, inclusive.
16
                               Defendant.
17

18              Keolis Transit Services, LLC petitions to remove this case to the United States District
19    Court for the District of Nevada from the Eighth Judicial District Court for the State of Nevada.
20    This petition for removal is signed per Rule 11.
21              Removal is appropriate per 28 U.S.C. § 1441 because diversity jurisdiction is present per
22    28 U.S.C. 1332. “[T]he core principle of federal removal jurisdiction on the basis of diversity --
23    namely, that it is determined (and must exist) as of the time the complaint is filed and removal is
24    effected.”1 There are three named parties. Plaintiff alleges he is a resident of Nevada.2 When the
25    complaint was filed defendant Loyd Grandt had become a resident of California. Keolis Transit
26    Services, LLC is a wholly owned subsidiary of Keolis Transit America, Inc., a Delaware
27    corporation with its principal place of business in Massachusetts.

28    1
          Strotek Corp. v. Air Transp. Ass'n of Am., 300 F.3d 1129, 1131 (9th Cir. 2002).
      2
          ECF No. 1-2 at ¶ 1.

     1596709v.1
           Case 2:20-cv-00778-RFB-DJA Document 1 Filed 04/30/20 Page 2 of 3




1              The amount in controversy is also satisfied. Before filing his lawsuit, Plaintiff indicated he

2     has sustained damages of at least $84,765.80.3 This amount alone exceeds the $75,000 diversity

3     jurisdiction threshold.

4              The complaint was filed on April 1, 2020 and Keolis was served on April 10, 2020.

5     Removal is timely and has occurred within one year.

6              DATED this 30th day of April, 2020.

7

8
9
                                              BY: /s/ Michael P. Lowry
10                                                MICHAEL P. LOWRY, ESQ.
                                                  Nevada Bar No. 10666
11                                                JONATHAN C. PATTILLO, ESQ.
                                                  Nevada Bar No. 13929
12                                                300 South 4th Street, 11th Floor
                                                  Las Vegas, NV 89101-6014
13                                                Tel: 702.727.1400/Fax: 702.727.1401
                                                  Attorneys for Keolis Transit Services, LLC
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28    3
          ECF No. 1-3.
                                                        -2-
     1596709v.1
         Case 2:20-cv-00778-RFB-DJA Document 1 Filed 04/30/20 Page 3 of 3




1                                           Certificate of Service

2            Pursuant to FRCP 5, I certify that I am an employee of Wilson Elser Moskowitz Edelman &

3     Dicker LLP, and that on April 30, 2020, I served Keolis Transit Services, LLC’s Petition for

4     Removal as follows:

5                   by placing same to be deposited for mailing in the United States Mail, in a sealed
                    envelope upon which first class postage was prepaid in Las Vegas, Nevada;
6
                    via electronic means by operation of the Court’s electronic filing system, upon each
7                   party in this case who is registered as an electronic case filing user with the Clerk;
8
        Pacific West Injury Law
9       Kristopher Helmick, Esq.
        6141 S. Rainbow Blvd. Suite 110
10      Las Vegas, NV 89118
        P: 702-602.4878
11

12                                       BY:    /s/ Amanda Hill
                                                An Employee of
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      -3-
     1596709v.1
